Title: To George Washington from Henry Knox, 10 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West Point 10th Sepr 1782
                  
                  I thank your Excellency for your opinion with respect to the German Armourers, I did not know that a Post was to be kept up at Newburgh, I think they can with great propriety be employed there under the care of some faithful, Superintendant—I will write immediately to the Minister of War on the subject.
                  I shall have the honor in a few days to transmit to your Excellency the names of the persons who appear to be the most proper to be continued in the department of Commissary of Military Stores.
                  Colonel Lamb with the Park have arrived at New Windsor, after they have rested from the fatigues of their march they will with all the Ordnance and stores in their charge be transported to this place, which I expect will be by Thursday or Friday.
                  I am informed that the State of Pennsylvania have had assigned them part of the six pounders taken at York Town, in lieu of some said to have been lost by us, belonging to that State, The remainder being Seven are brought up with the Park.  This renders it absolutely necessary that we should furnish the two to Count Rochambeau ordered by Congress. I have just heared of a Man in the Artilly who can probably engrave them well, I have ordered him from New Windsor here and shall enquire more particularly of himself—The Carriages shall be put in perfect order.  Will your Excellency please to designate the Calibers?  shall they be three pounders, six pounders, or Royal Howitzers that is five and half inch)?  We have some of each with the Park. perhaps the sound of the last mentioned, may have a charm, to a subject of a Monarchy—besides which I am of opinion the Count will think it a greater compliment than the three or six pounders.
                  It will be also necessary that the inscriptions should be forwarded, that the business may be attempted as soon as possible—they ought to be laconic on account of the small field for engraving and perhaps in Latin.
                  I wish your Excellency’s sentiments on the subject of appointing a Fort or Garrison Major here in preference to a Deputy Adjt Genl, I think the first to be absolutely necessary, and the other a piece of useless lumber, if you should be of the same opinion I wish Captain Doughty to act, at least while I am here. I have the honor to be with the highest respect your Excllys Most Obdt Humle servant,
                  
                     H. Knox.
                  
               